Citation Nr: 0811561	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-30 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis B with 
cirrhosis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1975 to 
June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision in which 
the RO denied service connection for hepatitis B with 
cirrhosis.  The veteran filed a notice of disagreement (NOD) 
in March 2006, and the RO issued a statement of the case 
(SOC) in July 2006.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
September 2006.

In February 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran requested, and the undersigned granted, a 30-day 
abeyance period for the submission of additional evidence in 
support of the claim on appeal. In March 2008, the veteran, 
through his representative, submitted additional VA 
outpatient medical records, along with a signed waiver of RO 
consideration of the evidence. This evidence is accepted for 
inclusion in the record.   See 38 C.F.R. §§ 20.800,  20.1304 
(2007).

 
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Although service medical records reflect diagnosis and 
treatment of hepatitis in service, the post-service medical 
evidence establishes that the veteran does not have current 
hepatitis or other liver disability residual to his in-
service hepatitis..




CONCLUSION OF LAW

The criteria for service connection for hepatitis B with 
cirrhosis are not met.  38 U.S.C.A. §§ 105(a), 1110, 5103,  
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159,  3.303 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.  
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v.  
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).   
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the  
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA-compliant notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.   
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an April 2004 pre-rating letter, the RO 
provided notice to the appellant regarding the information 
and evidence needed to substantiate his claim for service 
connection for hepatitis B.  This letter also informed the 
veteran of what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA. In the April 2004 letter, the veteran was 
requested to submit any additional information or evidence in 
his possession that pertains to his claim, and the claims 
file reflects that the veteran has submitted evidence in 
support of his claim.  The March 2005 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the notice letter.  Hence, the April 2004 letter-which 
meets all four of Pelegrini's content of  notice 
requirements-also meets  the VCAA's timing of notice 
requirement.  

Although the appellant was provided information regarding 
disability ratings and effective dates in March 2008, after 
issuance of the March 2005 rating decision and July 2006 SOC, 
the veteran is not prejudiced by the timing of this notice.  
As the Board's decision herein denies the claim for service 
connection,  no disability rating or effective date is being, 
or is to be, assigned.  Hence,  there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal.  As a 
result of these efforts, service medical record,   VA medical 
records, and the report of a December 2004 examination  have 
been associated with the claims file.  Also of record and 
considered in connection with the appeal is the transcript of 
the February 2008 Board hearing, as well as various written 
statements provided by the veteran as well as by his 
representative, on his behalf.  
In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.   
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after  
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical 
evidence and statements made by and on the veteran's behalf, 
the Board finds that service connection for hepatitis B with 
cirrhosis is not warranted.  

Service treatment records (STRs) dated in August and 
September 1977 show diagnosis and treatment of hepatitis (to 
include hospitalization).  In September 1977, the veteran was 
given a physical profile for diagnosed convalescent 
hepatitis.  Additional STRs dated in February 1978 reflect 
that the veteran complained of feeling weak, having dark 
urine, and diarrhea.  The examiner noted that the veteran had 
been hospitalized for hepatitis for 21 days in August 1977; 
contemporaneous laboratory testing results showed nothing 
significant, and the examiner specifically assessed 'no 
hepatitis.'  The remaining STRs are negative for complaints, 
findings, or diagnosis of hepatitis, to include the veteran's 
May 1979 separation physical examination report.   

A November 2003 VA internal medicine record reflects that the 
veteran has a history of chronic alcoholism, alcohol abuse, 
"PUP", hypertension, and hyperlipidemia.  Laboratory 
results showed minimal elevation of SGOT (serum glutamic 
oxalo-acetic transaminase), but with characteristic SGOT/SGPT 
(serum glutamate pyruvate transaminase) ratio as seen in 
alcoholic liver disease.  It was noted that thrombocytopenia 
can be seen as secondary to alcohol toxicity to bone marrow 
and there was minimal evidence of CLD (chronic liver disease) 
stigmata.  Later that same month, the veteran was 
hospitalized and treated for upper gastrointestional 
bleeding, chronic alcoholism (noted as actively drinking 1 
Liter a day for thirty-two years), and other conditions, none 
of which included hepatitis.  

A February 2004 VA gastroenterology record reflects an 
impression of CLD secondary to active alcohol abuse and HCV 
(hepatitis C virus).   However, an April 2004 Hepatitis C 
screening was negative.  

The report a December 2004 VA examination includes notation 
that the examiner reviewed the records and took a history 
from the veteran.  The examiner noted that the veteran had 
acute hepatitis in September 1977, resulting in the veteran's 
hospitalization for three weeks, after which he was returned 
to duty.  The veteran reported that no relapses have occurred 
since.  The examiner noted that, as a civilian, the veteran 
never shown evidence of hepatitis again.  The veteran 
reported that he drank a lot of alcohol, and was told he had 
cirrhosis.  

Physical examination revealed that the veteran did not have 
jaundice, palmar erythema or spider angiomata or any other 
stigma of chronic liver disease.  The examiner noted 
diagnostic and clinic test results as follows:  Hepatitis A, 
V antibody positive; antihepatitis B surface, positive; 
antihepatitis B core, positive; anti hepatitis B antigen, 
negative; and hepatitis C antibody, negative.  The diagnosis 
was hepatitis B in 1977, normal or near normal liver function 
tests at present and history of chronic alcoholism.  The 
examiner concluded that the veteran had an episode of acute 
hepatitis in service and it could have been due to Hepatitis 
A or Hepatitis B virus.  The examiner further noted that, 
because there is no cirrhosis or any major hepatic sequela 
from this acute episode, as evidenced by normal or near 
normal liver function tests, his conclusion was that the 
veteran's current cirrhosis was not due to the hepatitis 
incident in service; the current hepatitis antibody tests are 
directly due to or the result of his military service 
incident; and there is no evidence that the veteran currently 
has active hepatitis.  

May 2006 VA laboratory records reflect findings similar to 
those noted above.    San Juan VAMC outpatient records 
printed on March 3, 2008 reflect that the veteran failed to 
show for scheduled clinic appointments in November 2007 and 
in February 2008.  

During the February 2008 Board hearing, the veteran testified 
that, in 1977 while stationed in Panama, he had hepatitis 
either due to drinking water or contaminated food in the 
jungle.  He received treatment while being hospitalized with 
symptoms of loss of appetite, loss of strength, and jaundice.  
He testified that he had not received any treatment for 
hepatitis within a year of his discharge from service, and he 
was not currently receiving treatment for hepatitis.  He 
stated that he began to think he had hepatitis again in 1998 
after some blood tests.  The veteran furthered that he has 
been told that he was cured, but pointed out that he can not 
donate blood since he has had hepatitis.

Here, there is no question that the veteran was diagnosed 
with and treated for hepatitis on one occasion in service.  
However, the Board finds that record does not establish any 
current hepatitis or other liver disability residual to his 
in-service hepatitis.

The veteran claims that he has liver damage as a result of 
having hepatitis in service; however, laboratory testing 
conducted in conjunction with the December 2004 VA 
examination revealed that his liver function tests were 
within normal limits.  Laboratory results were positive for 
Hepatitis A and B exposure; however, the December 2004 VA 
examiner stated  that the veteran only had an acute episode 
of hepatitis in service, which resolved without recurrences, 
and that he did not currently have active hepatitis.  

Moreover, none of the VA treatment records reflect any post-
service hepatitis or other liver disability residual to in-
service hepatitis.  While treatment records over the years s 
periodically show  that the veteran has had CLD or elevated 
liver functions tests, treatment providers have  consistently 
attributed  these findings to alcohol toxicity, alcohol abuse 
or described them as "characteristic of alcoholic liver 
disease," but never as related to hepatitis B or the 
veteran's military service or any incident therein.  

Moreover, in addition to finding that the veteran does not 
currently have hepatitis, the December 2004 VA examiner 
specifically opined that the veteran does not have cirrhosis 
or any major hepatic sequela from his acute hepatitis episode 
in service, and that the veteran's current cirrhosis is  not 
due to the hepatitis incident in service.  The Board finds 
that such opinion constitutes persuasive evidence on the 
medical nexus question, based, as it was, on examination of 
the veteran and full consideration of his documented medical 
history and assertions.  The Board also points out that there 
is no contrary medical evidence or opinion of record, and 
neither the veteran nor his representative has presented, 
identified, or even alluded to the existence of any medical 
opinion that would, in fact, support the claim. 

The Board emphasizes that Congress has specifically limited 
entitlement to service  connection for disease or injury to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110.   Hence, where, as here, competent evidence 
establishes that the veteran does not, at a minimum, have the 
disability for which service connection is sought-here, 
hepatitis B-there  can be no valid claim for service 
connection for hepatitis B with cirrhosis.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992). 

Despite the fact that there is no medical evidence that the 
veteran currently has hepatitis or other residual liver 
disability, he essentially claims as his current  disability 
that, as a result of having hepatitis in service he cannot 
donate blood or his organs.  The Board points out that under 
applicable regulation, the term "disability" means impairment 
in earning capacity resulting from diseases and injuries and 
their residual conditions.  38 C.F.R. § 4.1.  See also Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439 (1995).  The inability to donate his blood or 
organs is not, in and of itself, an actual disability for 
which VA compensation benefits are payable.  Therefore, 
having a past history of hepatitis and the current inability 
to donate his blood or organs is not a current "disability" 
for VA compensation benefits purposes.

Further, to whatever extent the veteran-and his 
representative, through arguments made on the veteran's 
behalf-attempt to support the claim on the basis of 
assertions, alone, the Board points out that matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-138 (1994).  As laypersons, neither the veteran nor his 
representative is shown to have appropriate medical training 
and expertise to competently render a probative (i.e., 
persuasive) opinion on a medical matter. See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for hepatitis B with cirrhosis must be  denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the- doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




ORDER

Service connection for hepatitis B with cirrhosis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


